DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/20 has been entered.
 
Response to Amendment
Claims 1, 2, 4-6, and 8-14 are currently pending.  Claims 3 and 7 have been cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 2, 4-6, and 8-14 are rejected under the following new 103 rejections.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al (US 2003/0068554) in view of Nishimura et al (US 2015/0017550) and Son et al (US 2016/0133939), and further in view of Luo et al (US 2015/0107093).  
Regarding claims 1, 2, 4, 5, 8, 11, and 12, Kitazawa et al discloses a nickel-hydrogen storage battery (battery cell) comprising a positive electrode plate “4”, a negative electrode plate “6” and an alkaline electrolyte (electrolytic solution) are built in a cell case “7”, wherein the positive electrode plate is a single electrode plate “3” in which two active material-filled substrates “1” (unit electrodes) are laminated in a state of being in close contact with each other, and mutually adjacent active material-filled substrates are electrically connected through an active material paste (electrode mixture), wherein in each of the active material-filled substrates, the active material paste containing an electrode active material is introduced into pores of a metallic porous body (unit current collector with a three-dimensional network structure); wherein the single electrode plate has a structure in which active material-filled substrates are laminated; wherein the metallic porous body is a metallic nonwoven fabric (conductive metal felt); wherein the pore diameter and thickness of the metallic porous body, and the amount of active material may be appropriately determined according to the amount of the active material required and the number of electrode plates to be laminated; wherein the alkaline electrolyte is introduced into open pores of the metallic porous body in the positive electrode plate ([0023],[0024],[0031]-[0036]).
However, Kitazawa et al does not expressly teach an electrode mixture layer having a thickness in a range of 10 µm to 100 µm (claim 1); an average thickness of the 
Nishimura et al discloses a three-dimensional network metal porous body (unit current collector) that has a pore diameter of 10 to 50 µm ([0058]) and a thickness that is 250 to 1200 µm, wherein the thickness can be set as appropriate depending on the use application of the secondary battery ([0068]), and a thickness of an electrode that is set to about 100 to 450 µm ([0124]).  Examiner’s note:  although the thickness of the electrode mixture layer applied to the metal porous body is not specified in Nishimura, one of ordinary skill in the art would have been able to determine the thickness of the electrode mixture layer based upon the desired thickness of the unit current collector and the thickness of the electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa electrode plate to include an average thickness of the unit current collector with a three-dimensional network structure that is in a range of 30 µm to 400 µm; an average diameter of pores in the unit current collector with a three-dimensional network structure that is in a range of 1 µm to 100 µm; a thickness of an electrode mixture layer applied on an outer surface of one side of the unit current collector that is in a range of 10 µm to 100 µm; a thickness of the electrode that is in a range of 50 µm to 500 µm in order to reduce the internal resistance of the secondary battery, and to reduce the producing cost of the battery ([0024]).  Examiner’s note:  The Office takes the position that an electrode mixture layer that has 
However, Kitazawa et al as modified by Nishimura et al does not expressly teach a conductive metal felt constituting metal fibers having an aspect ratio of 30 to 150 (claim 1).
Son et al discloses a metal fiber for use in an electrode for a rechargeable battery, wherein the metal fiber has a length of about 50 µm to about 20 mm and a diameter of about 0.5 µm to about 50 µm, wherein an example of the metal fiber has a length of 500 µm and a diameter of 5 µm which corresponds to an aspect ratio of 100 ([0036],[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura electrode plate to include a conductive metal felt constituting metal fibers having an aspect ratio of 100 in order to utilize metal fibers having excellent electrical conductivity ([0036]).  
However, Kitazawa et al as modified by Nishimura et al and Son et al does not expressly teach an electrode mixture having a viscosity within a range of 2,000 cP to 12,000 cP (claim 1).
Luo et al discloses a cathode slurry having a viscosity range between 2000 cP to 3000 cP ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son electrode plate to 
Regarding claim 6, Kitazawa et al discloses a metallic porous body and an active material paste (electrode mixture) are mixed in the active material-filled substrate ([0027]).
    PNG
    media_image1.png
    3
    3
    media_image1.png
    Greyscale
  
Regarding claim 9, Kitazawa et al discloses the active material-filled substrates that are mutually bonded by a bonding agent (binder) in an active material paste (electrode mixture) ([0030]).   
Regarding claims 13 and 14, Kitazawa et al discloses a method of preparing the positive electrode plate comprising: (a) a process of preparing a metallic porous body and an active material paste (electrode slurry); (b) a process of coating the metallic porous body with the active material paste; (c) a process of drying the active material paste to form an electrode mixture layer; (d) a process of rolling the active material-filled substrates (unit electrodes), which inherently laminates the active material-filled substrates ([0031]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al in view of Nishimura et al, Son et al, and Luo et al as applied to 1 above, and further in view of Kim et al (US 2014/0030605).  
However, Kitazawa et al as modified by Nishimura et al, Son et al, and Luo et al does not expressly teach a general current collector that is additionally interposed between the unit electrodes (claim 10).  
3” (general current collector) that is interposed between unit electrodes “10L1”+“20L1” and “10L2”+”20L2” ([0074] and Fig. 3D). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son/Luo electrode plate to include a general current collector that is additionally interposed between the unit electrodes in order to reduce the contact resistance between the current collector and the electrically active materials, thereby improving energy density of the battery ([0016]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6, and 8-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729